IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOSEPH KERR,                         NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-3773

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 12, 2014.

An appeal from the Circuit Court for Levy County.
Mark W. Moseley, Judge.

Joseph Kerr, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, CLARK, and ROWE, JJ., CONCUR.